Citation Nr: 1510516	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-42 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 8, 2007, for the award of service connection for coronary artery disease (CAD) status post bypass surgery and myocardial infarction.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Board denied earlier effective dates for the grants of service connection for PTSD and CAD.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a June 2014 Joint Motion for Partial Remand, which set aside the portion of the September 2013 Board decision that denied earlier effective dates for PTSD and CAD, and remanded the matters for further adjudication consistent with the Joint Motion.  

Also in September 2013, the Board remanded various other claims for increased ratings, service connection, and a TDIU.  As those claims have not yet returned to the Board, they will be addressed in a separate decision.


FINDINGS OF FACT

1.  On December 16, 2003, the Veteran, a Nehmer class member, submitted claims for service connection for "heart attack, quadruple bypass" and "anxiety attacks."

2.  In April 2008, the RO obtained additional service department records, which had not been previously associated with the claims file, which the RO found sufficient to corroborate the Veteran's contentions that he was exposed to mortar or rocket attacks while stationed in Chu Lai, Vietnam in 1968.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 16, 2003, for the award of service connection for coronary artery disease status post bypass surgery and myocardial infarction, have been met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.816, 3.400 (2014).

2.  The criteria for an effective date of December 16, 2003, for the award of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the appeal as to the claims for earlier effective dates for the awards of service connection for CAD and PTSD arises from the Veteran's disagreement with the effective dates assigned as part of the initial grants of service connection.  Once service connection is granted for a disability, the claim is substantiated and additional notice is not required.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's medical treatment records have been obtained; he did not identify any outstanding records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While no VA examinations have been conducted in connection with the claims for earlier effective dates, none is required because medical examinations would in no way assist the Veteran in establishing his claims. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. United States Veterans Administration, 494 F.3d. 846 (2007) (Nehmer IV).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the period January 9, 1962 and May 7, 1975, and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  Moreover, effective September 6, 2013, Nehmer and §3.816 applied to all of the disabilities listed in 38 C.F.R. § 3.309(e) (except chloracne), which includes ischemic heart disease (to include CAD).  78 Fed. Reg. 54,763, 54,765 (September 6, 2013). 

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted service connection for ischemic heart disease (CAD) in January 2009.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3). However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).

The Veteran maintains that an earlier effective date is warranted for his service-connected CAD based on a claim for service connection for a heart disability submitted in December 2003.  On December 16, 2003, VA received the Veteran's initial application for VA disability compensation benefits in which he requested service connection for a "heart attack" and "quadruple bypass."  In support of his claim, the Veteran submitted private treatment records dating from August 1999 to January 2004 showing diagnosis of and treatment for CAD status post coronary artery bypass graft.  The December 2003 claim was denied by the RO in a December 2004 rating decision.  Accordingly, the Board finds that December 16, 2003, is the earliest claim that can be construed as seeking service connection for ischemic heart disease.  

As noted above, the proper effective date for the award of entitlement to service connection for ischemic heart disease is either the date of the Veteran's original claim, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).   In this case, the medical evidence shows that the Veteran was diagnosed with CAD as early as August 1999, which is prior to receipt of the Veteran's original claim for service connection in December 2003.  Accordingly, the Board finds that December 16, 2003, is the later of the two dates, and therefore is the appropriate effective date under 38 C.F.R. § 3.816(c)(2).

Next, turning to the claim for an earlier effective date for service connection for PTSD, the Veteran initially filed a claim for VA benefits for anxiety that was received on December 16, 2003.  In March 2004, he clarified that he was seeking service connection for PTSD.  In support of his claim, the Veteran submitted a March 2004 VA PTSD assessment pursuant to which he was diagnosed with "PTSD, severe."  That diagnosis was based upon reported combat-related stressors during his service with "B Company, 8th Support, 196th Infantry," in and around Cam Rhan Bay and Chu Lai.  

In April 2004, the Veteran's service personnel records were requested and received, including verification of his service in Vietnam from September 1967 to September 1968.  However, those records included no corroboration of the Veteran's contention that he participated in combat or specific incidents in Vietnam.  A rating decision issued in December 2004 denied the Veteran's PTSD claim finding that his stressors had not been corroborated.

The Veteran sought to reopen his claim for service connection for PTSD in March 2007.  In April 2008, the RO sought verification from the Army & Joint Services Records Research Center (JSRRC) regarding the Veteran's participation in combat while stationed in Vietnam.  In April 2008, JSRRC confirmed that there was "clearly credible evidence" that the Veteran's stressor may have occurred based on evidence that the unit with which the Veteran was assigned in Vietnam, specifically Company B, 8th Support Battalion, 196th Light Infantry Brigade, was present at Chu Lai Base during numerous rocket attacks.  The JSRRC corroboration of the Veteran's reported stressors in service in effect associated official service department evidence not previously associated with the claim. 

By law, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first considered the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The regulation specifically provides that service records that are related to a claimed in-service event, injury, or disease, even if the records do not mention the Veteran by name are among the records which require such de novo review of a claim.  The regulation specifically notes that an award based, even in part, on official service department records that existed but had not been received at the time of VA's prior decision "is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later." 

In this case, the additional information from JSRRC obtained in April 2008 constitutes "relevant official service department records" that existed at the time of the prior claim in December 2003.  The record establishes that no additional evidence from the Veteran was necessary to obtain those records from JSRRC in April 2008.  Therefore, the Veteran is entitled to an effective date of December 16, 2003, the date of receipt of the prior claim, for the grant of service connection for PTSD.








	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of December 16, 2003, for the award of service connection for CAD status post bypass surgery and myocardial infarction is granted.

An effective date of December 16, 2003, for the award of service connection for PTSD is granted.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


